Citation Nr: 0218108	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-02 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for hypertension 
and arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.


FINDINGS OF FACT

1.  In July 1972, the Board denied entitlement to service 
connection for hypertension and arteriosclerotic heart 
disease.  

2.  None of the evidence submitted since the July 1972 
Board decision is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for hypertension and 
arteriosclerotic heart disease.


CONCLUSIONS OF LAW

1.  The July 1972 Board decision denying service 
connection for hypertension and arteriosclerotic heart 
disease is final.  38 U.S.C.A. § 7103(a) (West Supp. 
2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has not been received, and 
the claim for service connection for hypertension and 
arteriosclerotic heart disease may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records showed that for the 
purpose of obtaining a commission in the Reserves on May 
1, 1952, his blood pressure was 140/108.  He gave a 
history of high blood pressure on two occasions, 
infrequent stabbing chest pain, dyspnea on exertion, and 
rare palpitations associated with anxiety.  A private 
doctor, David W. Wilhite, M.D., reported the following 
blood pressure readings for the veteran:  147/98 on May 
12, 1952; 126/80 and 128/92 on May 13, 1952; 146/94 and 
138/88 on May 14, 1952; and 126/88 on May 15, 1952. 

In June 1954, the veteran sought treatment for heart 
palpitations, a rapid pulse, and headache.  His blood 
pressure was 152/90 in both arms. The impression was 
tachycardia and blood pressure at upper limits of normal 
on the basis of anxiety, fatigue, and tremor.  In 
September 1954, the veteran's blood pressure was 120/80 
and he continued to complain of palpitations.  An 
electrocardiogram (EKG) was normal in August 1954.

Upon separation examination in September 1954, the veteran 
gave a history of occasional palpitations and 
hypertension.  His blood pressure was 120/80, and the 
heart and vascular systems were reported as normal.  An 
EKG was also normal.  

The veteran claimed entitlement to service connection for 
a heart condition and high blood pressure in August 1971.  
He said that he had a heart condition and high blood 
pressure when he entered service and that it was 
aggravated by service.  He also said that the condition 
had caused great suffering since his separation from 
service.  

In support of his claim, the veteran provided post-service 
treatment records.  He was treated by T.P. Cannon, M.D. in 
1967.  A chest x-ray in February 1967 showed minimal 
evidence of aortic atherosclerotic change.  The veteran's 
blood pressure reading at that time was 140/100, and an 
EKG was normal.  Additional blood pressure readings were 
148/96 in January 1968; 132/92 in February 1968; and 
142/90 in January 1969.

The veteran was treated for arteriosclerosis by Lee 
Enright, M.D. at the El Camino Hospital in July 1971.  
Tests revealed coronary artery disease and a coronary 
artery bypass was performed.

In a December 1971 statement, the veteran reported that 
his in-service tachycardia was a prelude to his heart 
condition.

In April 1972, David E. Wile, M.D. stated that he first 
examined the veteran in December 1964, at which time he 
had a pulse rate of 94 and blood pressure of 150/90.  In 
March 1965, his blood pressure was 135/85.

W.C. Hall, M.D. reported in May 1972 that he treated the 
veteran from 1952 to 1962.  He stated that upon 
examination on June 4, 1952, the veteran had no 
significant illness and his blood pressure was 160/100.  
In December 1954, the veteran complained of tachycardia.  
His blood pressure was 140/80.  Additional blood pressure 
readings included 152/92 in December 1955, 136/88 in 
October 1955, 118/70 in June 1956, 160/100 and 150/100-90 
in July 1956, 160/100 in January 1959, 160/90 in November 
1960, and 142/86 in October 1962.  An EKG in December 1954 
was normal.  Pertinent diagnoses included obesity and 
chronic anxiety state with psychophysiologic 
gastrointestinal, genitourinary, and cardiorespiratory 
manifestations.

In March 1972, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He stated that he 
knew he had high blood pressure prior to service, but that 
it would go up and down with tension.  He said that after 
he left service, it was evident that something was wrong, 
but he still kept taking his medication and working as a 
dentist.  He felt that his heart condition was aggravated 
by service, and that he had hypertension since his 
separation from service.

In its July 1972 decision, the Board denied service 
connection for hypertensive and arteriosclerotic heart 
disease.  The Board reasoned that although the veteran had 
high blood pressure both prior to and during service, the 
evidence clearly showed that he had labile hypertension 
for several years prior to service and for many years 
after his separation from service.  The Board found that 
it was not until the late 1960s that sustained 
hypertensive readings had been recorded, and that it was 
not until many years after separation from service that 
arteriosclerosis and sustained hypertension had been 
identified.  A careful review of the service medical 
records had failed to show any findings characteristic of 
arteriosclerosis.  The hypertension had remained labile 
during service without any associated aggravation or 
complications reported.

In May 1998, the veteran sought to reopen his claim for 
service connection for a heart condition.  In several 
written statements he said that his heart condition began 
in service and deteriorated over time, and/or that it pre-
existed service and was aggravated by service.  

In support of his claim, the RO obtained the veteran's 
treatment records from Scripps Medical Center and Merri 
McMahon, M.D., dated from 1992 to 1998, and from El Camino 
Hospital, dated from 1971 to 1982.  These records showed 
continued treatment for coronary artery disease and 
hypertension.  

A June 2000 letter from an investigator for a law firm 
that had been assisting the veteran in his claim for 
benefits stated that the long-term effects of heart 
disease were not apparent with the medical technology 
available in the 1950s.  


II.  Legal Analysis

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim, including the requirements to 
reopen his claim, by means of the discussions in the April 
1999 rating decision, November 1999 statement of the case, 
letter dated November 2001, and July 2002 supplemental 
statement of the case.  He was specifically told that 
there was no evidence showing that his heart disease was 
due to or aggravated by active service, or that it had its 
onset during service or within the first post-service 
year.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  VA 
also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by 
letter dated November 2001. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the 
RO obtained the veteran's service medical records from the 
National Personnel Records Center (NPRC) and all of his 
referenced private medical records. The veteran has not 
identified any additional unobtained evidence that could 
be relevant to the claim.  

The requirements of the VCAA have been met by the RO to 
the extent possible.  The Board's consideration of the 
VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA.  


Petition to Reopen

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999). 

In addition, service connection for cardiovascular disease 
may be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 
percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  The presumption of soundness 
can be rebutted by clear and unmistakable evidence that 
the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the 
disorder.  38 C.F.R. § 3.304(b)(1) (2002).  History given 
by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in 
severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2002).  

There is no aggravation of a preexisting disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2002).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (2002).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a 
worsening that existed not only at the time of separation 
but one that still exists currently is required.  See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1100 (2002).  In order to reopen a 
claim which has been previously denied and which is final, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's claim 
was received in May 1998 and therefore the amendment is 
not applicable to his claim.

At the time of the 1972 Board decision, the evidence of 
record showed that the veteran had some elevated blood 
pressure readings at the time of his entry onto active 
duty and during service, as well as heart palpitations and 
a rapid pulse.  However, he was not diagnosed as having 
chronic hypertension or arteriosclerotic heart disease 
until many years after service.  The evidence did not show 
or establish that the post-service hypertension and 
arteriosclerotic heart disease had its onset during active 
service or within one year thereafter or was related to 
any in-service disease or injury, or that it pre-existed 
service and was aggravated by service.  Any "new" evidence 
would have to bear directly and substantially upon this 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  

New and material evidence has not been received.  The 
veteran is a medical professional, i.e., a dentist.  
However, his contentions that his hypertension and/or 
arteriosclerotic heart disease had its onset during 
service or was aggravated by service are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the Board in 1972, and are 
cumulative and not new.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence). 

Further, the medical records showing treatment for and 
diagnoses of hypertension and arteriosclerotic heart 
disease many years after service are cumulative.  There 
was medical evidence before the Board in 1972 showing that 
the veteran suffered from post-service hypertension and 
arteriosclerotic heart disease.  There are no medical 
opinions contained in these records indicating that the 
veteran's hypertension and/or arteriosclerotic heart 
disease had its onset during active service or within one 
year after his separation from service, that is related to 
any in-service disease or injury, or that it pre-existed 
service and was aggravated thereby. 

Medical records that do not mention hypertension and 
arteriosclerotic heart disease, even if new, are not 
material.  This evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The fact that the veteran is presently or was 
impaired due to other medical problems is not a matter in 
dispute. 

The statement from the investigator indicating that 
medical technology was not available to diagnose the 
veteran's hypertension and arteriosclerotic heart disease 
during service is not competent as this individual lacks 
medical expertise and is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, although new, this statement is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, the Board finds that the evidence received 
subsequent to July 1972 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for hypertension and arteriosclerotic heart 
disease.  38 C.F.R. § 3.156(a) (2002).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hypertension and 
arteriosclerotic heart disease is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

